        Accordingly, pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, the Court

VACATES the December 16, 2019 order, ECF No. 7. The Court will evaluate Plaintiffs’ submission

and determine whether Plaintiffs have shown cause why this case should not be dismissed as

duplicative of the two previously filed actions. The Clerk of Court is directed to mail a copy of this

order to Plaintiffs pro se.

        SO ORDERED.

Dated: December 18, 2019
       New York, New York




                                                   2
